The Full Commission has reviewed the prior Opinion and Award based upon the record of the proceedings before Deputy Commissioner Margaret Morgan Holmes and the briefs and arguments on appeal. The appealing party has shown good ground to receive further evidence. Accordingly, pursuant to G.S. 97-85, the Opinion and Award of the Deputy Commissioner is hereby vacated and the filing of an Opinion and Award by the Full Commission is held in abeyance pending the submission of additional evidence as ordered herein.
                               ***********
At issue in this case is the weight to be given to the testimony of Dr. Patricia Gross, a neuropsychologist, whose deposition was taken on 7 April 1999. Because of the controversy regarding the timing of her deposition and its likely probative value, the parties are HEREBY ORDERED to take a second deposition of Dr. Gross. Subsequent to the taking of Dr. Gross deposition, defendant shall be permitted to take and submit the deposition of a psychological expert of its choosing. The parties shall have SIXTY DAYS (60) from receipt of this Order within which to submit these depositions. Should additional time be required, either party may submit the appropriate motion to the Full Commission, which retains jurisdiction over this matter.
No additional costs are assessed at this time.
                                  S/_______________ CHRISTOPHER SCOTT COMMISSIONER
CONCURRING:
S/_____________ THOMAS J. BOLCH COMMISSIONER
DISSENTING WITHOUT A WRITTEN OPINION:
S/_______________ DIANNE C. SELLERS COMMISSIONER